DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-28 are pending and have been examined, where claims 1-28 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting ejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-28 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining 
a distance from the reference point for a multiplicity of points on the outline of the object and using the distances to generate a measured distance profile; using the measured distance profile to determine a gesture; and using the gesture determined to generate and output an output signal” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of gesture recognition, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/EP2018/066139, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 15-28 are interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): the claim limitations uses the term “means” or a term used as a substitute for “means” that is a generic placeholder; the term “means” or the generic placeholder is modified by functional language, typically linked by the transition word “for” or another linking word or phrase, such as “configured to” or “so that”; the term “means” or the generic placeholder is not modified by sufficient structure or material for performing the claimed function.
Claim(s) 1-14 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. 
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) person shall be entitled to a patent unless—

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

or
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10, 13-24 and 27-28 are rejected under 35 U.S.C. 102(b) as being anticipated by Fujimura (US 20050271279).

Regarding claim 1, Fujimura discloses a method for detecting a user input based on a gesture, 
the method comprising:
capturing image data (see figure 1A, 102); 
using the captured image data to perform a segmentation, wherein an object with an outline is determined (see figure 6, left side is a binary resulted from segmentation);
using the object to determine a reference point (see figure 13, the origin of the Cartesian coordinate system is the following);
determining a distance from the reference point for a multiplicity of points on the outline of the object and using the distances to generate a measured distance profile (see paragraph 107, the Euclidean distances between the points for every point pair are recorded, if the Euclidean distance is too small, the line segment between the end point and intersect point pair is deleted, after every erasing operation, identify end points and intersection points again, 

    PNG
    media_image1.png
    243
    909
    media_image1.png
    Greyscale

using the measured distance profile to determine a gesture (see paragraph 112, using an image of the candidate target hand from the initially captured scene, the system extracts basic information for the hand or palm, this information may include, among other things, area, bounding box, see paragraph 125, a gesture matching process is applied to determine the sign or gesture provided to the recognition system, hand shape information and trajectory information is recorded in a candidate image data object which is used to classify the sign or gesture represented by the image data and see figure 13 below profiles): 

    PNG
    media_image2.png
    309
    921
    media_image2.png
    Greyscale

using the gesture determined to generate and output an output signal (see figure 16 below, see paragraph 46, the gesture matching module 145 may provide an output gesture recognition result to an output buffer 146):

    PNG
    media_image3.png
    133
    487
    media_image3.png
    Greyscale
.

Regarding claim 2, Fujimura discloses the method of claim 1, wherein the captured image data comprise an at least partial depiction of a hand and the gesture corresponds to a number of extended fingers of the hand (see figure 10 below, the number is one finger for one hand):

    PNG
    media_image4.png
    136
    833
    media_image4.png
    Greyscale
.

Regarding claim 3, Fujimura discloses the method of claim 1, wherein the captured image data comprise picture elements and the picture elements have associated distance information (see paragraph 107, the Euclidean distances between the points for every point pair are recorded, if the Euclidean distance is too small, the line segment between the end point and intersect point pair is deleted, the line segment corresponds to picture element).

Regarding claim 4, Fujimura discloses the method of claim 1, wherein an angle of inclination of the object  is determined and an equalizing transformation is performed for the object (see figure 14C below, the fingers are oriented at different angles and transformed into binary masks):

    PNG
    media_image5.png
    240
    665
    media_image5.png
    Greyscale

Regarding claim 5, Fujimura discloses the method of claim 1, that wherein the reference point is the geometric centroid of the object (see paragraph 112 and table I, this information may include, among other things, area, bounding box, orientation angle, face box, torso box, palm centroid, average depth value):

    PNG
    media_image6.png
    148
    486
    media_image6.png
    Greyscale
.

Regarding claim 6, Fujimura discloses the method of claim 1, that wherein a surface area of the object is determined and the measured distance profile is normalized based on the determined surface area (see figure 13 below, the profile is measure based on the hand surface):

    PNG
    media_image2.png
    309
    921
    media_image2.png
    Greyscale
.


    PNG
    media_image7.png
    341
    916
    media_image7.png
    Greyscale
.
Regarding claim 8, Fujimura discloses the method  of claim 1, wherein the gesture is determined based on profile comparison in which the measured distance profile is compared with a multiplicity of reference distance profiles, wherein the reference distance profiles each have an associated gesture (see figure 10 below, the 4 examples of hand gestures for turning left reads on multiplicity of reference distance profiles):

    PNG
    media_image8.png
    104
    835
    media_image8.png
    Greyscale
.

Regarding claim 9, Fujimura discloses the method  of claim 8, wherein geometric reference features are determined for the reference distance profiles and the profile comparison is performed based on the reference features and the profiles features of the measured distance profile (see paragraph 125, a gesture matching process is applied to determine the sign or gesture provided to the recognition system, hand shape information and trajectory information 

Regarding claim 10, Fujimura discloses the method of claim 8, wherein at least two extreme values of the measured distance profile are determined and the profile comparison is performed based on the determined extreme values of the measured distance profile (see figure 15 below, the each extrema value represents one gestures):

    PNG
    media_image9.png
    429
    928
    media_image9.png
    Greyscale
.
Regarding claim 13 Fujimura discloses the method  of claim 1, that wherein the captured image data comprise a series of images and a series of measured distance profiles is produced, the gesture being determined based on the series of measured distance profiles (see figure 15 above, where the gestures are measured based on a series of frames taken at plurality of angles).



Regarding claim 15, see the rationale and rejection for claim 1. 

Regarding claim 16, see the rationale and rejection for claim 2. 

Regarding claim 17, see the rationale and rejection for claim 3. 

Regarding claim 18, see the rationale and rejection for claim 4. 

Regarding claim 19, see the rationale and rejection for claim 5.

Regarding claim 20, see the rationale and rejection for claim 6.

Regarding claim 21, see the rationale and rejection for claim 7.

Regarding claim 22, see the rationale and rejection for claim 8.

Regarding claim 23, see the rationale and rejection for claim 9.

Regarding claim 24, see the rationale and rejection for claim 10.


Regarding claim 28, see the rationale and rejection for claim 14.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (US 20050271279) in view of Ben-Arie (US 20030208289).

Regarding claim 11, Fujimura discloses all the limitations of claim 8 but is silent in disclosing the method of claim 8 wherein a first derivative of the distance profile is determined and the profile comparison is performed based on the determined derivative. Ben-Arie discloses the method of claim 8 wherein a first derivative of the distance profile is determined and the profile comparison is performed based on the determined derivative (see paragraph 43, first derivatives two successive samples are the minimum and the derivative is computed from the difference between the samples). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include computing the first 

Regarding claim 25, see the rationale and rejection for claim 11.

3.	Claims 12 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura (US 20050271279) in view of Baldwin (US 20150128094).

Regarding claim 12, Fujimura discloses all the limitations of claim 8 but is silent in disclosing the method of claim 8 that wherein the profile comparison is performed based on a machine learning method. Baldwin discloses the method of claim 8 that wherein the profile comparison is performed based on a machine learning method (see paragraph 49, extracted features can then be used to train the gesture learning model(s) using machine learning-based classification. In some implementations, one or more machine learning algorithms are utilized to generate acceptable signal classifiers for features extracted from test signals).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include machine learning in order to accurately divided the plurality of class gestures for improving image recognition. 

Regarding claim 26 see rationale and rejection for claim 12.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 2/10/22